DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of prior-filed application 16/712,220 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11278935. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims, see table below.  
17/447098
US 11278935
1. A centrifugal classifier comprising: 
a classifier housing and a classifier wheel, which rotates in the classifier housing, 
claim 1: “A centrifugal separator comprising a separator housing and a separator wheel, which revolves in the separator housing”
the classifier wheel having a classifier drum and a classifier wheel shaft, which forms an axis of rotation of the classifier drum, and 
claim 1: “wherein the separator wheel is formed by a separator drum and a separator wheel shaft, which supports the separator drum and rotates around a horizontal axis”
the classifier housing having at least one coarse material outlet, 
claim 1: “the separator housing has… at least one coarse material outlet”
wherein a guide member is arranged proximate to the at least one coarse material outlet, the guide member is arranged at a distance X from an inner jacket surface of the classifier housing section which surrounds the classifier drum, and the guide member is configured such that classifying material flowing along said inner jacket surface at a radial distance ≤X circumvents the guide member and is then discharged into the coarse material outlet, and classifying material flowing along said inner jacket surface at a radial distance > X is deflected in a radially inward direction toward the classifier drum
claim 2: “wherein a guide member is arranged proximate to the at least one coarse material outlet, wherein the guide member is arranged at a distance X from an inner jacket surface of the separator housing section, which surrounds the separator drum, and is designed in such a way that material to be separated, which flows along said inner jacket surface at a radial distance <X, circumvents the guide member and is then discharged into the coarse material outlet, and material to be separated, which flows along said inner jacket surface at a radial distance >X, is deflected in the radially inwards direction towards the separator drum”
2.  The centrifugal classifier according to claim 1, wherein the guide member covers at least part of the coarse material outlet in a flow direction
claim 3: “wherein the guide member covers at least part of the coarse material outlet in the flow direction”
14. The centrifugal classifier according to claim 2, wherein the guide member covers more than 35% of the coarse material outlet in the flow direction
claim 4: “wherein the guide member covers more than 35% of the coarse material outlet in the flow direction”
15. The centrifugal classifier according to claim 14, wherein the guide member covers more than 50% of the coarse material outlet in the flow direction
claim 5: “wherein the guide member covers more than 50% of the coarse material outlet in the flow direction”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder (US 4799595).
 Regarding claim 1, Binder (US 4799595) teaches a centrifugal classifier comprising: 
a classifier housing (Fig. 1 #1, 2, 3) and a classifier wheel (Fig. 2 #14), which rotates in the classifier housing, 
the classifier wheel having a classifier drum (Fig. 2 #14) and a classifier wheel shaft (Fig. 1 #12), which forms an axis of rotation of the classifier drum (Col. 3 lines 43-46), and 
the classifier housing having at least one coarse material outlet (Fig. 1 #9), wherein a guide member (Fig. 2 #10) is arranged proximate to the at least one coarse material outlet (Fig. 1#9 below #10), the guide member is arranged at a distance X from an inner jacket surface (Fig. 2 #8) of the classifier housing section which surrounds the classifier drum (Fig. 2 distance from #8 radially inwards to #15), and the guide member is configured such that classifying material flowing along said inner jacket surface at a radial distance ≤X (Fig. 1 radial distance to #15) circumvents the guide member (Fig. 1 #10) and is then discharged into the coarse material outlet (Col. 4 lines 24-34), and classifying material flowing along said inner jacket surface at a radial distance > X (Fig. 1 radial distance from #8 through #15) is deflected in a radially inward direction toward the classifier drum (Col. 4 lines 36-40).
Regarding claim 2, Binder (US 4799595) teaches a centrifugal classifier wherein the guide member covers at least part of the coarse material outlet in a flow direction (Fig. 1 #10 partially covers #2). 
Regarding claim 3, Binder (US 4799595) teaches a centrifugal classifier wherein the at least one coarse material outlet (Fig. 1 #9) is arranged below the classifier drum (Fig. 1 #9 below #14), wherein air, which flows off via the classifier drum, is fed in at the coarse material outlet (Col. 4 lines 30-35). 
Regarding claim 5, Binder (US 4799595) teaches a centrifugal classifier further comprising blades (Fig. 2 #15) that project radially inwards from an inner circumferential surface of the classifier drum (Fig. 1 #15 project radially inwards from inner circumference of #14). 
Regarding claim 6, Binder (US 4799595) teaches a centrifugal classifier further comprising support rings (Col. 3 lines 55-56, “rings”), which are closed in a circumferential direction, project radially inwards from an inner jacket surface of the classifier drum (Col. 3 lines 55-56). 
Regarding claim 7, Binder (US 4799595) teaches a centrifugal classifier wherein the classifier drum comprises a plurality of classifier drum elements (Fig. 1 #14a, 14b, 14), which are arranged one behind the other along the axis of rotation (Fig. 1 #12) and are connected to one another (Col. 3 lines 1-8), the plurality of classifier drum elements comprising two groups of identical classifier drum elements (Col. 5 lines 13-17). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 4799595). 
Regarding claim 4, Binder (US 4799595) teaches a centrifugal classifier wherein a ratio NL/ND between a useable length of the classifier drum (Fig. 1 length of #3) and a maximum usable outer diameter (Col. 5 lines 14-17) is adjustable (Col. 5 lines 20-24).
Binder (US 4799595) does not explicitly state that the ratio is greater than 2, however this would be a simple design decision made by the operator when operating a centrifugal classifier as taught by Binder. Binder states that any number of drum elements may be connected to extend the useable length of the drum while the useable diameter remains constant. Binder explains that the usable length of the drum is increased for an increase in the amount of material to be separated, therefore the capacity of the classifier may be adapted in a simple manner (Col. 5 lines 7-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder (US 4799595) to include a ratio NL/ND between a useable length of the classifier drum and a maximum usable outer diameter greater than 2 in order to provide a separator which is of a sufficient size to separate the material provided to the classifier. 
Regarding claim 8, Binder (US 4799595) teaches a centrifugal classifier wherein each classifier drum element (Fig. 1 #14a, 14b, 14c) forms on each of its end faces an annular disc-shaped mounting flange (Fig. 1 #6), the mounting flange extends relative to an inner jacket surface of the classifier drum element by an amount in a radially inward direction (Fig. 1 #6 extends inward from #8).
Binder (US 4799595) lacks teaching the mounting flange of each classifier drum element being beveled over at least 25% of the radial extent.
Binder teaches a housing ring (Fig. 1 #5) which extends radially and is beveled across at least 25% of its radial extension. The housing ring is directly fasted to each mounting flange (Fig. 1 #6), therefore providing the same purpose as the beveled flanges in the instant application, to prevent heavier material from being deposited and held on a location which would occur in a surface running parallel to the axis of rotation (see Paragraph 0094 lines 1-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Binder (US 4799595) to include a mounting flange of each classifier drum element being beveled over at least 25% of the radial extent in order to prevent material from being held on a location, but with a lesser number of parts being fasted to one another. 
Regarding claim 18, Binder (US 4799595) teaches a centrifugal classifier the ratio NL/ND between the useable length of the classifier drum (Fig. 1 length of #3) and the maximum useable outer diameter (Col. 5 lines 14-17) of the classifier drum is adjustable (Col. 5 lines 20-24).
Binder (US 4799595) does not explicitly state that the ratio is 2.3, however this would be a simple design decision made by the operator when operating a centrifugal classifier as taught by Binder. Binder states that any number of drum elements may be connected to extend the useable length of the drum while the useable diameter remains constant. Binder explains that the usable length of the drum is increased for an increase in the amount of material to be separated, therefore the capacity of the classifier may be adapted in a simple manner (Col. 5 lines 7-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder (US 4799595) to include a ratio NL/ND between a useable length of the classifier drum and a maximum usable outer diameter of 2.3 in order to provide a separator which is of a sufficient size to separate the material provided to the classifier. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 4799595) in view of Sevin et al. (US 3234716). 
Regarding claim 11, Binder (US 4799595) teaches a centrifugal classifier further comprising a plurality of wheel discs, each wheel disc comprising a rim (Col. 3 lines 55-56, rim at inner edge of “ring”) connected to a hub sleeve (Fig. 2 sleeve around #12) via at least two spokes (Fig. 2 #17). 
Binder (US 4799595) lacks teaching a centrifugal classifier wherein the rim forms an inner circumferential surface, which widens conically towards a fine material outlet.
Sevin et al. (US 3234716) teaches a centrifugal classifier (Col. 1 lines 11-26) further comprising a plurality of wheel discs (Col. 2 lines 36-41), wherein the rim forms an inner circumferential surface (Fig. 1 bottom of plate #9), which widens conically towards a fine material outlet (Fig. 1 #10). Sevin et al. states that this orientation of the surface which widens towards the outlet produces a suction flow (Col. 2 lines 37-39) for the gas containing fine particles (Col. 2 line 70-Col. 3 line 5). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Binder (US 4799595) to include a rim forming an inner circumferential surface, which widens conically towards a fine material outlet as taught by Sevin et al. (US 3234716) in order to provide a geometry which assists in guiding the fine particles away from the coarse particles. 
Regarding claim 12, Binder (US 4799595) teaches a centrifugal classifier wherein a first part and a second part of the classifier wheel shaft (Fig. 6 #12a, 12b) each form a radially outwardly projecting disc flange (Fig. 6 flange shown around #12a, flange shown around #12b), which bears against an end ring surface of the hub sleeve associated with this part of the classifier wheel shaft facing the interior of the classifier drum (Fig. 6 flange around #12a against end face #14a, flange around #12c around face of #14b).
Binder (US 4799595) lacks explicitly teaching a disc flange being screwed to the hub sleeve, however Binder shows a disc flange being connected to the hub sleeve. It is well known in the art that annular flanges would require a bolt or screw in order to properly connect elements, and in this case to properly rotate the drum. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Binder (US 4799595) to include a disc flange being screwed to the hub sleeve in order to secure the flange onto the hub sleeve and properly rotate the drum. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Binder (US 4799595) in view of Neitzel (US 3727383). 
Regarding claim 13, Binder (US 4799595) lacks teaching a centrifugal classifier wherein a nominal speed of the classifier drum reaches or exceeds 160 m/s at an outer diameter of the classifier drum. 
Neitzel (US 3727383) teaches a centrifugal classifier wherein a nominal speed of the classifier drum reaches or exceeds 160 m/s at an outer diameter of the classifier drum (Col. 3 lines 20-21). Neitzel states that the peripheral speed of the drum is rotated in a similar speed and same direction as the material and air entering the drum (Col. 3 lines 21-27), and therefore the materials continue their motion in order to achieve complete separation (Col. 3 lines 33-45). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Binder (US 4799595) to include the nominal speed of the classifier drum which reaches or exceeds 160 m/s at an outer diameter of the classifier drum as taught by Neitzel (US 3727383) in order to apply the necessary centrifugal force to carry materials in the correct separation direction and trajectory and thus, achieve a higher degree of separation. 
Allowable Subject Matter
Claims 9-10, 14-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the intermediate ring which has one or more recesses for receiving a balancing mass body is not a feature which was seed in the searched prior art. 
Regarding claims 14 and 15, a guide member which covers more than 35% or more than 50% of the coarse material outlet in the flow direction is not a feature which was seen in the searched prior art. 
Regarding claims 16 and 17, a guide member which is adjustable or which could be adjusted continuously is not a feature which was seen in the searched prior art. 
Claims 10 and 19 would be allowable as they are dependent upon claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                 

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653